ORDER
PER CURIAM.
In this workers’ compensation case, William Wagner (Employee) appeals from the final award of the Labor and Industrial Relations Commission (Commission) affirming the decision of the Administrative Law Judge (ALJ), which awarded Employee permanent partial disability of 20 percent of the right wrist.
We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s award is supported by competent and substantial evidence and further, is not against the overwhelming weight of the evidence. Davis v. Research Medical Center, 903 S.W.2d 557, 565 (Mo.App.1995). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).